Citation Nr: 1020911	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  05-26 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for lumbosacral 
intervertebral disc syndrome, currently evaluated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel






INTRODUCTION

The Veteran served on active duty from October 1980 to 
December 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Indianapolis, Indiana, Department of Veterans Affairs (VA) 
Regional Office (RO).  By that rating action, the RO denied 
an increased rating for the service-connected lumbosacral 
intervertebral disc syndrome.  By an October 2004 rating 
action, the RO granted a temporary evaluation of 100 percent, 
effective May 2004--the date of surgical treatment for the 
service-connected disability at issue that necessitated 
convalescence.  A 40 percent rating was assigned, effective 
from October 2004.  As the Veteran has continued to appeal 
for a higher rating, the claim is still before the Board.  AB 
v. Brown, 6 Vet. App. 35 (1993).

Jurisdiction of the claims files currently resides with the 
Winston-Salem, North Carolina RO.

In December 2007, the Board remanded the Veteran's increased 
evaluation claim on appeal to the RO for additional 
development.  The case has returned to the Board for 
appellate consideration. 

The issue of entitlement to service connection for 
fibromyalgia has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it and 
it is REFERRED to the RO for appropriate action.  

The appeal is REMANDED to the RO/Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the Veteran if 
further action is required.






REMAND

The increased evaluation claim on appeal must be remanded to 
ensure that the RO/AMC complies with the Board's December 
2007 remand directives.

In a December 2007 remand, the Board directed the RO/AMC, in 
part, to schedule the Veteran for VA orthopedic and 
neurological examinations in conjunction with her increased 
evaluation claim on appeal.  

A VA spine examination was performed by a physician's 
assistant in June 2009.  At the examination, the Veteran 
reported neurological symptoms associated with the service-
connected low back disorder, such as stress and fecal 
incontinence, weakness, paresthesias, and numbness of the 
lower extremities.  (See June 2009 VA orthopedic examination 
report).  

After a physical evaluation, the VA physician's assistant 
concluded that she was unable to enter a final diagnosis, or 
any other opinion (e.g.,  severity of any currently 
demonstrated neurological impairment, presence of any 
incomplete paralysis and etiology of the Veteran's 
gastrointestinal complaints) because the Veteran had 
cancelled her neurology appointment.  Id.  

In a September 2009 statement to VA, the Veteran argued that 
she had not canceled her neurological appointment.  The 
Veteran maintained that she was never informed of the 
scheduled VA neurological appointment.  She indicated that at 
the close of the June 2009 orthopedic examination, the VA 
physician's assistant told her that she was "free to leave" 
after she went to the x-ray department and travel 
reimbursement office.  The Veteran maintained that the June 
2009 VA physician's assistant told her that "tests" from 
the current calendar year would suffice with respect to her 
current disability evaluation.  (See September 2009 Veteran's 
statement to VA).  

The record is unclear as to the Veteran's cooperation with 
VA's attempt to develop the claim, and the examiner's 
compliance with applicable law as to evaluations for rating 
disabilities.  

In addition, at the close of the June 2009 VA spine 
examination, the physician's assistant recommended that the 
Veteran be afforded a gastrointestinal examination in light 
of her subjective complaints of urinary and fecal 
incontinence.  

This examination has not been performed, and its findings 
would clearly be relevant to the evaluation of the Veteran's 
service-connected disorder.  Under Note 1 of the General 
Rating Formula for Diseases and Injuries of the Spine, rating 
officials are to "[e]valuate any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, separately, under an appropriate 
diagnostic code."  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine.  See also Bierman v. 
Brown, 6 Vet. App. 125 (1994) (Under former Diagnostic Code 
5293 pertaining to neurological disorders of the spine, a 
separate rating for a neurological disability may be 
appropriate when its manifestations are distinct from the 
musculoskeletal disorder).
 
Thus, on remand to the RO/AMC, the Veteran should be afforded 
a VA gastrointestinal examination prior to further appellate 
review of her increased evaluation claim.

Accordingly, the case is REMANDED to the RO/AMC for the 
following action:

1.  The RO/AMC will ascertain whether 
the Veteran has received any medical 
treatment for the service-connected 
lumbosacral intervertebral disc 
syndrome, to include any treatments for 
bladder or bowel symptoms or other 
impairment, which is not evidenced by 
the record.  The Veteran should be 
provided with the necessary 
authorizations for the release of any 
treatment records not currently on 
file, in particular, any treatment 
records from her gastroenterologist, as 
indicated in her September 2009 
statement to VA.  The RO/AMC should 
then obtain these records and associate 
them with the claims folders.

2.  After any additional medical records 
are obtained pursuant to the development 
above, the RO/AMC must schedule the 
Veteran for VA neurological and 
gastrointestinal examinations by 
qualified medical examiners to determine 
the current nature and severity of her 
service-connected lumbosacral 
intervertebral disc syndrome.  The claims 
files must be made available to each 
examiner for review.  The examiners must 
indicate that review of the claims files 
has been undertaken.  

The neurological examiner must address 
the following:  

a) Determine whether the lumbosacral 
spine exhibits pronounced 
intervertebral disc syndrome 
compatible with sciatic neuropathy 
with characteristic pain and 
demonstrable muscle spasm, absent 
ankle jerk, or other neurological 
findings appropriate to the site of 
the diseased disc, little 
intermittent relief; 

b) Provide the range of motion of 
the lumbosacral spine expressed in 
degrees.  State also whether the 
lumbosacral spine involves ankylosis 
either favorable or unfavorable, and 
if the Veteran has 6 or more weeks 
of incapacitating episodes in a 12 
month period (the Veteran claimed 
that she spent over 300 days in bed 
because of her low back.  (See June 
2009 VA spine examination report)).  
An incapacitating episode is a 
period of acute signs and symptoms 
due to intervertebal disc syndrome 
that requires bed rest and treatment 
prescribed by a physician;

c) Determine whether the lumbosacral 
spine exhibits weakened movement, 
excess fatigability, incoordination 
attributable to the service-
connected low back disorder, and if 
feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss due to any weakened movement, 
excess fatigability, or 
incoordination. The examiner must 
express an opinion on whether pain 
could significantly limit functional 
ability during flare-ups or when the 
lumbosacral spine is used repeatedly 
over a period of time.  This 
determination must also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss due to pain on use or 
during flare-ups;

d) Provide an opinion as to whether 
the Veteran's neurological 
symptomatology equates to "mild," 
"moderate," "moderately severe," or 
"severe." Incomplete paralysis or 
complete paralysis of whatever nerve 
is involved should be noted if it 
exists.  

Any neurological and gastrointestinal 
examiners must address the following:  

Identify any bowel or bladder 
dysfunction and any other associated 
neurological deformities associated 
with the service-connected low back 
disorder.  The severity of each 
neurological sign and symptom should 
be reported.  If the Veteran has 
bowel or bladder dysfunction, the 
examiners should state whether it is 
related to the Veteran's service-
connected low back disorder, as 
opposed to any non-service-connected 
pathology.

3.  Thereafter, the RO/AMC should 
readjudicate the Veteran's claim for an 
increased rating for lumbosacral 
intervertebral disc syndrome, currently 
evaluated as 40 percent disabling.  If 
the claim is denied, the AMC/RO must 
issue a Supplemental Statement of the 
Case (SSOC) that address all the evidence 
received since the issuance of a 
September 2009 SSOC to the Veteran and 
her representative.  The Veteran and her 
representative must then be provided an 
opportunity to respond before the case is 
returned to the Board. 

The purpose of this remand is to assist the Veteran with the 
substantive development of the increased evaluation claim on 
appeal.  The Veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
The Board takes this opportunity, however, to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
increased evaluation claim.  Her cooperation in VA's efforts 
to develop her claim, including reporting for the scheduled 
neurological and gastrointestinal VA examinations, is both 
critical and appreciated.  The Veteran is also advised that 
failure to report for the above-cited scheduled VA 
neurological and gastrointestinal examinations may result in 
the denial of her claim.  38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


